     Case 1:14-cv-00580-LJO-JDP Document 88 Filed 07/20/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    PATRICIA A. McCOLM,                               No. 1:14-cv-00580-NONE-JDP
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DENY
12           v.                                         PLAINTIFF’S MOTION SEEKING RELIEF
                                                        FROM, OR ALTERATIONS TO, THE
13    STATE OF CALIFORNIA, et al.,                      JUDGMENT
14                       Defendants.                    (Doc. Nos. 83, 85)
15

16

17          Plaintiff Patricia A. McColm is a former state prisoner proceeding pro se in this now-

18   closed civil rights action brought under 42 U.S.C. § 1983. The matter was initially filed on April

19   22, 2014. (Doc. No. 1.) The court screened and dismissed plaintiff’s initial complaint with leave

20   to amend on February 26, 2015. (Doc. No. 12.) After being granted several extensions of time to

21   do so extending over a period of more than two years, plaintiff finally filed an 80-page first

22   amended complaint (FAC) on March 13, 2017. (Doc. No. 42.)

23          In general, plaintiff complained in her FAC about treatment she allegedly endured while

24   incarcerated at Central California Women’s Facility (CCWF) in Chowchilla, California. (See

25   Doc. 47 at 2–5). Among other things, plaintiff alleged that she has mobility issues and requires a

26   wheelchair due to multiple medical conditions from which she suffers including multiple

27   sclerosis, which impacts her cognitive function. (Doc. No. 42 at 5.) Plaintiff alleged that officials

28   at CCWF failed to accommodate her disability in violation of the Americans With Disabilities
                                                       1
     Case 1:14-cv-00580-LJO-JDP Document 88 Filed 07/20/20 Page 2 of 4

 1   Act (ADA), failed to protect her from “extreme physical and emotion[al] abuse” at the hands of

 2   other inmates, and retaliated against her for her various complaints made about her treatment.

 3   (See Doc. 47 at 2–5.) On August 14, 2017, the then assigned magistrate judge issued findings and

 4   recommendations, reviewing the FAC in detail, and recommending that certain claims be

 5   dismissed without leave to amend, but that plaintiff be afforded another opportunity to amend to

 6   cure deficiencies noted with respect to other claims. (See generally Doc. 47.) The August 14,

 7   2017 findings and recommendations provided detailed instructions about how plaintiff could

 8   cure the numerous deficiencies of her FAC, including clear warnings that plaintiff must make

 9   efforts to allege facts linking specific named defendants to the “bad things that happened to her,”

10   (id. at 6) as well as a warning that any amended complaint should be brief (id. at 18). After

11   receiving a significant extension of time to do so (Doc. No. 49), plaintiff filed objections to the

12   August 14, 2017 findings and recommendations. (Doc. No. 52.) On February 22, 2018, the

13   previously assigned district judge adopted those findings and recommendations, dismissing

14   certain of plaintiff’s claims with prejudice and other claims with leave to amend. (Doc. No. 53.)

15           After again obtaining several extensions of time (Doc. Nos. 58, 60), plaintiff filed a

16   second amended complaint (SAC). (Doc. No. 63.) Instead of abiding by the warnings previously

17   given to her, however, plaintiff’s 121-page SAC added back allegations that had previously been

18   dismissed, including 72 named defendants and 100 “Doe” defendants. (See Doc. No. 75 at 4–5.)

19   On June 12, 2019, the newly assigned magistrate judge issued findings and recommendations,

20   again reviewing the case history in detail, and recommending that: (a) plaintiff’s SAC be
21   dismissed for failure to comply with federal pleading standards; (b) plaintiff not be afforded

22   further leave to amend; and (c) the SAC be dismissed with prejudice. (Doc. No. 75.) Plaintiff

23   filed objections to the June 12, 2019 findings and recommendations. (Doc. No. 80.) After

24   considering the matter de novo in light of plaintiff’s objections, on September 11, 2019, the

25   previously assigned district judge adopted the findings and recommendations in full and

26   dismissed the case with prejudice based on plaintiff’s repeated failures to cure pleading
27   deficiencies and to comply with court orders. (Doc. No. 81.)

28   /////
                                                        2
     Case 1:14-cv-00580-LJO-JDP Document 88 Filed 07/20/20 Page 3 of 4

 1          On October 8, 2019, plaintiff filed the pending motion seeking relief from, or alterations

 2   to, that judgment. (Doc. No. 83.) In her motion, which invokes Federal Rules of Civil Procedure

 3   59(e) and 60(b), plaintiff asserts that her underlying claims are not deficient, that dismissal with

 4   prejudice is inappropriate under the circumstances, including in light of her disability. (Id.)

 5   Plaintiff has attached to her motion several letters from physicians including one, dated August

 6   23, 2018, from a clinical professor of neurology who opines regarding the seriousness of the

 7   cognitive issues caused by plaintiff’s multiple sclerosis. (Doc. No. 86 at 5.) Among other

 8   objections, plaintiff objects to dismissal of her complaint “without leave to amend merely because

 9   of its length without analysis of any cause on the merits and without appointment of counsel

10   recommended by Plaintiff’s physicians.” (Doc. No. 83 at 5.) She also requests appointment of

11   counsel. (Doc. No. 83 at 3.)

12          On January 17, 2020, the magistrate judge entered findings and recommendations,

13   recommending that plaintiff’s motion seeking relief from, or alterations to, the judgment

14   dismissing the case be denied. (Doc. No. 85.) Plaintiff was given an opportunity to object to the

15   findings and recommendations within fourteen days and objected on January 30, 2020. (Doc. No.

16   87.) In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

17   court has conducted a de novo review of this case, including all of the medical records provided

18   by plaintiff. Having carefully reviewed the entire file, the court finds the January 17, 2020

19   findings and recommendations to be supported by the record and proper analysis.

20          Although plaintiff invokes both Federal Rules of Civil Procedure 59(e) and 60(b), she
21   may take advantage of the somewhat more lenient standard applicable under Rule 59 because she

22   filed her motion within 28 days of entry of judgment. See Fed. R. Civ. P. 59(e); (compare Doc.

23   No. 82 (filed Sep. 11, 2019), with Doc. No. 83 (filed Oct. 8, 2019)). Nonetheless, a motion for

24   such relief “should not be granted, absent highly unusual circumstances, unless the district court

25   is presented with newly discovered evidence, committed clear error, or if there is an intervening

26   change in the controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
27   banc) (internal quotation marks and citations omitted). Altering or amending a judgment under

28   Rule 59(e) is an “extraordinary remedy, to be used sparingly in the interests of finality and
                                                        3
     Case 1:14-cv-00580-LJO-JDP Document 88 Filed 07/20/20 Page 4 of 4

 1   conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890

 2   (9th Cir. 2000). Plaintiff has identified no such unusual or extraordinary circumstances here. The

 3   court is sympathetic to plaintiff’s medical condition. Nonetheless, the court cannot find that the

 4   previously assigned district judge clearly erred by adopting the recommendation that her SAC be

 5   dismissed with prejudice in light of the numerous warnings regarding the pleading of her claims

 6   and the extensions of time plaintiff received to cure the noted deficiencies in her earlier

 7   complaints. Moreover, the medical record most relevant to plaintiff’s pending motion – the

 8   August 23, 2018 letter mentioned above – is not new, and cannot constitute newly discovered

 9   evidence. Relatedly, although plaintiff renews her request for counsel in her October 8, 2019

10   motion, this issue has been addressed numerous times by this court, including by way of a June

11   11, 2019 order issued by the assigned magistrate judge. (Doc. No. 74.) While the August 23,

12   2018 doctor’s letter is relevant to the appointment of counsel issue insofar as it represents a

13   medical opinion that plaintiff “needs to have court appointed counsel to help prepare a more

14   logical, concise, and complete document according to the court’s instructions,” (Doc. No. 86 at

15   5), this opinion does not overcome the practical reality, which has been explained to plaintiff, that

16   the court cannot compel an attorney to represent her in this civil action. (See Doc. 74 at 2

17   (providing citations).) The assigned magistrate judge reasonably concluded that this case did not

18   warrant taking the extraordinary step of seeking pro bono counsel. (Id.)

19          Accordingly:

20      1. The findings and recommendations issued by the magistrate judge on January 17, 2020
21          (Doc. No. 85) are ADOPTED IN FULL; and

22      2. Plaintiff’s motion to alter the judgment, or obtain relief from it (Doc. No. 83), is denied.

23   IT IS SO ORDERED.
24
        Dated:     July 18, 2020
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                        4
